UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 JINESH PATEL,
                                                              Case No. 20-CV-7228 (JMF)
                                      Plaintiff,

                        - against -                           PROPOSED JUDGMENT

 THE CARLTON GROUP, LTD.,

                                      Defendant.

         This cause comes before this Court upon the motion by Plaintiff Jinesh Patel (“Plaintiff”),

for attorneys’ fees and expenses incurred in enforcing the Settlement Agreement between Plaintiff

and Defendant The Carlton Group, Ltd. (“Defendant”) dated December 10, 2020, and so-ordered

by this Court on January 25, 2021, against Defendant. After careful consideration of Plaintiff's

unopposed motion papers, combined with the Court’s familiarity with the allegations in this case,

Plaintiff’s motion is granted.

         Accordingly, it is hereby ORDERED, ADJUDGED and DECREED as follows:

         That Plaintiff Jinesh Patel have judgment and recover from Defendant The Carlton Group,

Ltd., having its place of business at 360 Madison Avenue, New York, NY 10017, the sum of

$7,364.78, and that Plaintiff shall have execution thereon.

Dated:

    June 23
______________, 2021



                                                      ___________________________
                                                      JESSE M. FURMAN, U.S.D.J.




100153-001/00288053-1
